



Exhibit 10.55






September 13, 2016




Mr. Fred Newton
Apollo Education Group, Inc.
4025 South Riverpoint Parkway
Phoenix, Arizona 85040


Dear Fred:


As we have discussed, my employment agreement provides for an annual equity
award for the 2017 fiscal year to be made in August 2016.


Because of the contemplated transaction involving the Company, I agree that this
annual equity award may be granted later during the 2017 fiscal year instead of
during August 2016. If the transaction does not occur, we have agreed that my
annual equity award for the 2017 fiscal year will be granted during the 2017
fiscal year at the same time such awards are made to other executive officers of
the Company and with the vesting schedule contemplated by my employment
agreement (i.e., 50% vesting in August 2017, 25% vesting in August 2018 and 25%
vesting in August 2019).






Sincerely,


/s/ Gregory W. Cappelli  


Gregory W. Cappelli


Accepted and agreed:
 
 
 
 
Apollo Education Group, Inc.


 
 
 
 
By:
/s/ Fred Newton
 
 
 
 
Its:
Senior Vice President, Chief Human Resources Officer
 
 
 
 
Date:
9/13/2016
 




